Citation Nr: 1411940	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  10-02 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include schizophrenia and schizoaffective disorder.

2.  Entitlement to a total disability rating for compensation based on individual unemployability.


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1969 to April 1971.  These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2008 and February 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran testified at a Decision Review Officer (DRO) hearing in December 2009, and a Board hearing before the undersigned Acting Veterans Law Judge (AVLJ) in May 2011.  Transcripts of those hearings are associated with the Veteran's claims file.

In September 2011, the Board remanded this claim for additional development.  There has been substantial, if not full, compliance with the Board's remand directives, insofar as VA solicited further information from the Veteran regarding his psychiatric treatment in Korea, provided the Veteran with a TDIU application, obtained VA treatment records since November 2009 and provided the Veteran with a new VA psychiatric examination in October 2011.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The preponderance of the evidence does not establish that the Veteran's psychiatric disability onset in service or is not related to service.

2.  The record does not reflect that service connection is in effect for any disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disability have not been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

2.  The criteria for a total rating for compensation purposes based upon individual unemployability (TDIU) have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 3.655, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations delineate VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In cases where a Veteran is seeking service connection, the VCAA requires that the VA provides notice of all five elements necessary to substantiate a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on the claim for VA benefits.  38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

May 2008 and January 2010 letters, sent prior to the initial unfavorable rating decisions, advised the Veteran of the evidence and information necessary to substantiate his claims and to establish disability ratings and effective dates.  The same letters advised the Veteran of his and VA's respective responsibilities in obtaining evidence and information.  VA has satisfied its duty to notify the Veteran.

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records, private medical records and VA treatment records have been obtained and considered.  The Veteran has not identified any additional outstanding records that have not been obtained.  

The Veteran underwent VA examinations in February 1984, December 1989, and October 2011.  The most recent examination involved a review of the Veteran's claims file, an in-person interview, a psychological assessment, and a fully articulated opinion concerning the Veteran's condition.  The Board finds this examination to be adequate to decide the issue on appeal because the examiner based his opinion upon consideration of the Veteran's prior medical history, described the disability in sufficient detail so that the Board's evaluation of the claimed disability will be fully informed, and supported all conclusions with analyses that the Board could consider and weigh against contrary opinions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran has also been afforded a Board hearing before a AVLJ and a DRO hearing in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c) (2) requires that the VLJ/AVLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the hearings, the AVLJ and DRO did not note the bases of the prior determinations or the elements that were lacking to substantiate his claims.  This was not necessary, however, because the Veteran volunteered his treatment history and his symptoms since service.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c) (2), nor has he identified any prejudice in the conduct of either the Board hearing or DRO hearing.  By contrast, the hearings focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the AVLJ and DRO complied with the duties set forth in 38 C.F.R. § 3.103(c) (2). 

The Board thus finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  VA's duty to assist the Veteran has been satisfied.

In making all determinations, the Board must fully consider the lay assertions of record.  Lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Acquired Psychiatric Disability

The Veteran asserts that his current psychiatric disability began during service.  Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (2013).

In lay statements, the Veteran has asserted that his psychiatric condition (claimed as a nervous condition) manifested during service.  The Veteran noted in his service intake evaluation that he had a history of frequent trouble sleeping and bedwetting.  In his January 2010 formal appeal for TDIU, the Veteran states that his nervous condition has persisted ever since suffering a fever prior to deploying to Korea during service.  He has also stated that he began hearing voices during his time in Korea or shortly thereafter and that he was involved in a verbal altercation with his sergeant due to his condition.  He also reports that his family observed his condition before he was sent to Korea.  A lay statement submitted by his sister indicates that the Veteran was not the same person after separation and that his hands shook.  

The Veteran's service treatment records do not contain any mention of complaints or treatment for a nervous condition or any other diagnosed psychiatric condition during service, to include his April 1971 service separation examination.  In an August 1988 statement, the Veteran claimed to have been treated at Fort Casey Hospital in Korea for his nervous condition in March 1973.  However, in his January 2010 formal appeal for TDIU and at his Board hearing, the Veteran testified that he had not received any mental health treatment during service.  The evidence concerning when the Veteran first began hearing voices is also conflicting, as he told a VA treatment provider in March 1997 that he heard voices beginning at age 3.  

The record also reflects post-service diagnoses of depression, bipolar disorder, schizophrenia, psychosis, drug and alcohol dependence and schizoaffective disorder given at various points over the last 30 years.  The most recent VA examination, in October 2011, diagnosed schizoaffective disorder, based on the Veteran's history and current symptoms.  

Concerning the question of a nexus between the Veteran's condition and service, the Veteran underwent a VA mental health examination in October 2011, resulting in a diagnosis of schizoaffective disorder.  The VA examiner opined that it was less likely than not that the Veteran has a mental health diagnosis that was caused by or resulted from military service.  In his rationale, the examiner observed that no mental health diagnosis had been made prior to 1981, when the Veteran was hospitalized and diagnosed with depression after a suicide attempt and many years of drinking and drug use.  Furthermore, the examiner noted that according to the Veteran's family, the Veteran displayed a behavioral change after his friend committed suicide in 1978.  The examiner was unable to find evidence of behavioral problems or psychiatric symptoms during military service, and critically noted that the Veteran conceded his depression did not begin until at least 2 years after service separation.

Due to the complicated nature of the pathology and etiology of mental health disorders, the Board affords significantly greater probative value to the VA examiner's opinion that the Veteran's current psychiatric condition is not related to service, than to the Veteran's lay assertions to the contrary.  The Veteran has repeatedly asserted that his current psychiatric condition is due to his service; as a lay person, the Veteran is competent to testify with respect to facts and symptoms which are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, there is no indication that he has specialized training in diagnosing psychiatric disorders or determining their etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

Further, the Veteran's assertions are inconsistent with respect to the onset and etiology of his psychiatric symptoms.  November 1981 and December 1981 VA inpatient treatment records reflect the Veteran's report that his depression began in 1979 after his divorce from his wife, and worsened after he subsequently lost his job.  September 1982 VA treatment records from indicate that the Veteran reported his depression began in 1978 after his friend's suicide.  Only in August 1988, several years after his treatment began, did the Veteran assert that his condition began during service.  

In sum, the competent evidence of record does not establish that the Veteran's diagnosed psychiatric disabilities onset in service or are otherwise related to his military service.  Accordingly, service connection for an acquired psychiatric disorder is not warranted.

In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

TDIU

As noted above, service connection for an acquired psychiatric disorder is not warranted.  Applicable regulations provide that TDIU is awarded based on an inability to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16.  The record reflects that service connection is not in effect for any disability; the decision above finds that service connection for an acquired psychiatric disability is not warranted.  Accordingly, entitlement to TDIU must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Where the law, rather than the facts, is dispositive, the benefit of the doubt provisions are not for application.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for an acquired psychiatric disability, to include schizophrenia and schizoaffective disorder, is denied.

TDIU is denied.




____________________________________________
J. MACIEROWSKI KIRBY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


